OLOPTON, J.
— The contracts, executory or executed, of an infant are voidable, subject to be affirmed or disaffirmed at his election, on arriving at full age. The privilege of avoiding the contract is personal, conferred on the infant himself. During his life, no other party can avoid the contract. Interference by strangers, wrong-doers, or persons having no interest .in the subject-matter, will no't be tolerated or permitted; and the privilege not being transferable, can not be exercised by assignees, or privies in estate. Although the privilege is said, generally, to be personal, it extends to his legal representatives, who may, after 'his death, affirm or disaffirm the contract of the infant, in regard to matters where they succeed to his interest, or represent him. — Jefford v. Ringgold, 6 Ala. 544. And it may be regarded as settled, that an infant’s contracts, in reference to the $ale or conveyance of land, may be avoided by his heirs, or privies in blood, who succeed to his estate. Ferguson v. Bell, 17 Mo. 348; Breckenbridge v. Ormsby, 1 J. J. Marsh. 248; Levering v. Reigbe, 2 Md. Ch. Dec. 88; Smith v. Mays, 9 Mass. 62; Ewell’s Lead. Cas. 89. The court erred in instructing the jury, that if the infant died without having repudiated the contract, it must stand ; it having been shown that she died during infancy.
It has been uniformly held in this State, that a conveyance of lands which are, at the time of the conveyance, in the adverse -possession of a third person, under claim of right, is void as against the adverse holder, and will not sustain an action of ejectment against him to recover possession. — Bernstein v. Humes, 60 Ala. 580. That the adverse possession may have this effect, there must be actual occupancy ; but color of title is not requisite. The fact that the adverse holder claims under a parol contract of sale, which conveys no title, and is voidable, is immaterial. It is sufficient as a claim of right or ownership.-— Vandiveer v. Stickney, 75 Ala. 225. The charge *347of the court on this subject asserted a correct proposition of law.
4 lie exception to the general charge of the court, which asserts separate and divisible propositions, is general; and one of them being correct, the error above mentioned, can not work a reversal.
The only other errors insisted on in the argument- of counsel, are as to the first and fourth charges given at the request of defendants. We find nothing objectionable in these charges, when considered in connection witli the evidence. The charges state, hypothetically, the facts requisite to complete the bar of the statute of limitations; which, when complete, gives to the party, in whose favor it has run, a right on which he may prosecute or defend an action of ejectment. — Farmer's Heirs v. Eslava, 11 Ala. 1028.
We do not consider the other assignments of errors, as, not having been insisted on in argument, they will be regarded as waived. — Robertson v. Bradford, 73 Ala. 116.
Affirmed.